                            IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON


SHANNAN ELAINE COWDREY,

               Plaintiff,                            Case No. 6:18-cv-00625-CL

       vs.                                           ORDER GRANTING PLAINTIFF’S
                                                     MOTION FOR APPROVAL OF
COMMISSIONER,                                        ATTORNEY FEES PURSUANT TO 42
Social Security Administration,                      U.S.C. § 406(b)

               Defendant.


       Plaintiff Shannan Elaine Cowdrey brought this action seeking review of the

Commissioner’s final decision denying her application for disability benefits under the Social

Security Act. The Court reversed the Commissioner’s decision, remanded the case for an award

of benefits, and entered Judgment on December 3, 2019.

       Plaintiff now seeks an award of fees pursuant to 42 U.S.C. § 406(b). Defendant has not

objected to the request. I have reviewed the record in this case, the motion, and the supporting

materials, including the award of benefits, the fee agreement with counsel, and the recitation of

counsel’s hours and services. Applying the standards set by Gisbrecht v. Barnhart, 535 U.S.

789, 796 (2002), the Court finds that the requested fees are reasonable.
       Plaintiff’s Motion for Attorney Fees Pursuant to 42 U.S.C. 406(b) is hereby GRANTED,

and Plaintiff’s counsel is awarded $16,341.80 in attorney’s fees under 42 U.S.C. § 406(b). This

award represents 25% of Plaintiff’s unpaid retroactive benefits and auxiliary benefits, adjusted to

account for the actual amounts withheld by the agency. When issuing the § 406(b) check for

payment to Plaintiff’s attorneys, the Commissioner is directed to send the full award of

$16,341.80, less any applicable processing or user fees prescribed by statute, to Plaintiff’s

attorneys at HARDER, WELLS, BARON & MANNING, P.C., 474 Willamette Street, Eugene,

Oregon 97401. Any amount withheld after all administrative and court attorney fees are paid

should be released to the claimant.
                                      19               June
       IT IS SO ORDERED this ____ day of __________________ 2020.



                                                      ___________________________________
                                                      MARK D. CLARKE
                                                      United States Magistrate Judge


Proposed Order submitted by:
Katherine L. Eitenmiller
HARDER, WELLS, BARON & MANNING, P.C.
474 Willamette Street
Eugene, OR 97401
(541) 686-1969
keitenmiller@hwbm.net
Of Attorneys for Plaintiff




ORDER GRANTING ATTORNEY FEES PURSUANT TO 42 U.S.C. § 406(b)
6:18-cv-00625-CL
Page 2 of 2
